Citation Nr: 0639364	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  96-51 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with postoperative residuals 
of a herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  He thereafter served in the Reserves, with 
periods of Active Duty for Training (ACDUTRA), including from 
June 25, 1988 to July 9, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  In March 2000, the Board issued a decision denying 
entitlement to service connection for low back disability.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in a November 2000 Order, 
the Court granted a joint motion filed by the parties, and 
vacated and remanded the March 2000 Board decision.  The 
Board thereafter remanded the case in October 2001.

In an April 2003 decision, the Board again denied entitlement 
to service connection for low back disability.  The veteran 
appealed the April 2003 decision to the Court, and in an 
April 2005 memorandum decision, the Court vacated and 
remanded the April 2003 Board decision.  The Board thereafter 
remanded the case in December 2005.  

As a result of an April 2006 VA examination, the RO granted 
service connection for low back strain as part of the low 
back disability in which the veteran was seeking service 
connection.  This was done because an April 2006 VA examiner 
separated the back into two components and opined that the 
low back strain was service connected while the disc 
condition of the lumbosacral spine was not.

The case was then returned to the Board.




FINDING OF FACT

Degenerative disc disease of the lumbosacral spine, with 
postoperative residuals of a herniated disc at L5-S1, was not 
shown during active service or until many years after 
separation from active service; and no low back disability, 
save for a low back strain, is the result of the appellant's 
military service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine with 
postoperative residuals of a herniated disc at L5-S1 was not 
incurred in and/or aggravated by the veteran's active duty 
service or ACDUTRA, nor may it or any other low back disorder 
save for a low back strain, be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a letter dated in March 2006, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  The claims were thereafter readjudicated in the 
April 2006 supplemental statement of the case.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 



Background

The veteran served on active duty in the Army from November 
1974 to November 1978.  His service medical records show that 
in July 1977 he complained of pain in the center of his back 
for a week, which increased with jarring movement and 
stretching with jumping jacks.  An examination revealed pain 
along the spine at about T8-10 without pain in the muscle on 
either side and point tenderness.  He was referred to the 
back clinic for evaluation and treatment.  On referral in 
July 1977, the assessment was dysfunction at T8-10. In 
December 1977, the veteran complained of recurring back 
pains.  The assessment was dysfunction at T8-10.  The veteran 
was seen later that month for pain at the right low back. He 
denied numbness and radiation.  The assessment was old 
neuromuscular strain.  A September 1978 physical examination 
for separation purposes reveals that the veteran's spine was 
normal.

The veteran served in the Army Reserve following his active 
duty.  The service medical records show that at physical 
examinations in February 1983 and May 1987 the veteran's 
spine was normal.  

The veteran served on ACDUTRA from June 25, 1988 to July 9, 
1988.  On July 1, 1988, he complained of continuous low back 
pain upon movement for two days.  He reported that he 
believed he twisted his back while getting out of a car.  He 
stated that pain relievers provided no relief.  The 
assessment was low back strain.  

On August 8, 1988, the veteran's back was re-evaluated.  The 
veteran reported that after his injury his back got better 
for two weeks with medication and then became sore again 
after he returned to work that involved repetitive lifting in 
a grocery store.  An examination revealed decreased range of 
motion in flexion due to pain, especially in the left L5-S1 
paravertebral area.  There was no radiation of pain into the 
legs.  X-rays of the lumbar spine on August 8, 1988 revealed 
a slight narrowing of the interspace between L5 and S1 which 
could be due to disc pathology; spina bifida occulta of the 
first sacral vertebra; and minimal sclerotic changes of the 
facet joint of L5 and S1 on the right probably due to 
degenerative changes.  The assessment was degenerative joint 
disease of the L5-S1 area and low back pain.  The veteran was 
recommended not to lift more than 15 pounds and not to bend 
repetitively at the waist, until August 23, 1988, which was 
noted on an individual sick slip.  The veteran was to be 
followed up if his symptoms worsened or persisted.

An August 1988 service statement of medical examination and 
duty status indicates that the veteran strained his back 
while exiting a vehicle during annual training at Fort 
Campbell, Kentucky on June 30, 1988.  The service record 
notes that he then went on sick call, received medication, 
and followed instructions for convalescence. The record notes 
that he was thereafter released from ACDUTRA but his 
discomfort persisted, so he was examined by a medical officer 
from Fort Devens, Massachusetts, received more medication, 
and given instructions to avoid strenuous activity for the 
period of August 8-24.  The record notes that the veteran 
then returned to his civilian employer on August 24.

An October 1991 medical record from Robert Doyle, M.D., shows 
that the veteran complained of low back pain on the right 
side for about three weeks.  The veteran reported that he 
previously had low back pain following an injury in service 
in 1970 [sic].  He also complained that over the past two to 
three weeks he had intermittent pain in his right leg which 
increased to include numbness from the posterior buttocks 
down to the posterior aspect of his right leg and in the 
toes.  The impression, pending X-rays and a CT scan, was 
ruptured disc.

An October 1991 X-ray study of the lumbosacral spine from 
Northern Cumberland Memorial Hospital showed mild disc space 
narrowing at L4-L5.  An October 1991 computerized tomography 
(CT) scan of the lumbar spine revealed moderate central and 
right paracentral L4-L5 disc herniation with associated 
thecal sac effacement and bilateral facet degenerative joint 
disease.

A November 1991 medical record from Dr. Doyle shows that the 
veteran felt his back and buttock pain was better. Dr. Doyle 
indicated that the veteran still had pain in the right leg 
and foot and that he had not significantly improved.  The 
doctor indicated that a CT scan revealed a ruptured disc.  
The assessment was definite improvement from a subjective 
point of view.  An independent opinion was sought from Dr. 
Murray.

Patrick Murray, M.D., indicated in a medical report that he 
examined the veteran in November 1991.  He noted the 
veteran's report of an October 1991 injury while lifting 
frozen food during the course of employment whereby he 
developed back pain and right leg discomfort; and 
intermittent backache and "arthritis" ever since an injury in 
service in the 1970's and in 1988.  The diagnosis was L5-S1 
disk protrusion on the right.  Dr. Murray indicated that 
plain X-rays sent along by Dr. Doyle showed flattening of the 
L5-S1 disk space, and that a CT scan showed bulging of the 
L4-5 disk space centrally and an L5-S1 disk protrusion where 
the disk was partly ossified.

A December 1991 magnetic resonance imaging (MRI) study of the 
lumbar spine from Central Maine Imaging Center reveals 
shallow bulging of the disk annulus at L4-L5, slightly 
eccentric on the right, possibly minimally affecting the 
right L5 nerve root; and frank disk herniation at L5-S1 with 
possible sequestered fragment displacing and compressing the 
right S1 nerve root.

Medical records from Central Maine Medical Center show that 
the veteran was admitted in December 1991 with back pain 
radiating to the leg, tingling, numbness and weakness in the 
S1 distribution, which did not respond to conservative 
management.  An admission report notes that the veteran 
developed increased back pain and discomfort in his right leg 
after lifting frozen food during the course of his employment 
in October 1991, and that he continued working.  He developed 
throbbing pain in his right calf and, a day later, numbness 
in the right side of the foot.  The admission report notes 
the veteran's report of having had intermittent back pain 
since a service injury in the 1970s and an intermittent 
backache and arthritis since an injury in 1988.  An MRI scan 
confirmed a large L5-S1 disc protrusion.  The veteran then 
underwent a lumbar microdiskectomy at L5-S1 on the right, 
which was followed by a rapid recovery and relief of right 
leg pain.

An MRI scan of the lumbar spine in April 1992 from Central 
Maine Imaging Center revealed status post right L5 
hemilaminectomy and L5-S1 diskectomy, moderate right anterior 
epidural scarring at L5-S1 without evidence of significant 
residual or recurrent disk material in the anterior epidural 
space, moderate primary lumbar spinal stenosis from L2 to L5, 
and no intradural pathology.

In a June 1992 Central Maine Medical Center consultation 
report, John Crispin, M.D., indicated that following surgery 
for a herniated disk the veteran had persistent numbness and 
pain on the outside of his foot.  He was referred for 
evaluation to determine if epidural steroids would alleviate 
his symptoms.  In the assessment, Dr. Crispin noted that the 
veteran had a failed back syndrome and that he agreed to 
proceed with epidural steroids.  On a July 1992 record, Dr. 
Crispin indicated that the veteran underwent epidural steroid 
injections in the lumbar spine.

A July 1992 service physical examination reveals that the 
veteran had a well-healed, midline scar of the lower back, 
status post diskectomy.  On a medical history report in July 
1992, the veteran noted that he had a ruptured disc in 
October 1991 for which he had surgery in December 1991 and 
that problems persisted from this injury.

In a medical report, Douglas Pavlak, M.D., indicated that he 
examined the veteran in October 1992.  He stated that the 
veteran reported a back injury while in the Army in 1975 
[sic] whereby he experienced acute back pain for two to three 
weeks but that he had a 100 percent recovery from that 
incident.  The veteran reported no further back problems 
until 1987 [sic] when in the Reserve he experienced non- 
radiating low back pain as he got out of a car.  The veteran 
reported that he had some recovery after that episode but 
continued to have some on-and-off back pain ever since, 
including when he worked at his civilian job.  At his 
civilian job he functioned fairly well with unlimited heavy 
activity such as routine lifting, bending, and twisting. 

The veteran reported that during heavy lifting in October 
1991 he experienced a lot of back pain and stiffness but no 
leg pain.  The next morning he had severe low back and right 
leg pain with associated numbness and tingling.  The veteran 
reported that his current physical status did not allow him 
to return to the Reserve.  The veteran was referred for 
testing to determine if he had any significant ongoing 
denervation or recurrent nerve root problems responsible for 
right leg symptoms.  Testing revealed a measurable residual 
deficit postoperatively but not a profound one, and there was 
no evidence of acute denervation which would arouse the 
suspicion of recurrent nerve root compression.  Dr. Pavlak 
stated that the veteran would probably require lifelong 
restriction, although he was doing fairly well at his job, 
and that it was unlikely that the veteran could go back to 
the military Reserve given his current physical status.  Dr. 
Pavlak stated that he was uncertain as to the consequences of 
this prognosis with regard to the Workman's Compensation 
statutes but that it would merit investigation on the part of 
the veteran and his insurance company.

In a December 1992 addendum report, Dr. Pavlak noted for the 
record, at the veteran's request, that the appellant was 
currently in the Army Reserve but had been taken off infantry 
job status and given a temporary profile due to his lower 
back problems.  The doctor referred to a handwritten note of 
the veteran clarifying his military status.

In May 1995 a service physical examination conducted for 
purposes of re-doing the veteran's profile, it was noted that 
the veteran was status post laminectomy at L5-S1 with 
decreased deep tendon reflexes in the right ankle.  The 
veteran still had back discomfort.

In October 1995, the veteran filed a claim for service 
connection for a low back disability that affected his right 
leg.

In an April 1996 decision, the RO denied the veteran's claim 
for service connection for a low back disability.

In his November 1996 substantive appeal, the veteran 
contended that his back injuries in service in 1977 and 1988 
led to his third and final injury while working at his 
civilian job in 1991.

In a May 1997 letter, Gene Royer, D.O., stated that he 
reviewed the veteran's military and civilian records and saw 
that the appellant's injuries suffered while in active 
service were likely to have contributed to development of a 
ruptured disc that required surgery and left him with 
disability.  The doctor opined that the veteran's service 
injuries helped lead to his current disabilities.

In a June 1997 letter, Paul Ruopp indicated that he was 
acquainted with the veteran through service in the Army 
Reserve unit.  He stated that his assigned duties at the unit 
included serving as master fitness trainer, which he had held 
continuously since 1988, and administering annual records and 
diagnostic Army physical training tests. He indicated that 
the tests consisted of three events, including sit-ups, and 
that the events were age-compensated.  He stated that fitness 
test scores for the period of 1987 through 1996 document the 
veteran's performance, and that the appellant's performance 
from 1987 to 1991 showed a consistent decline in the sit-ups 
event.  He stated that subsequent to 1992 the veteran 
obtained a permanent profile and was exempted from this 
event, according to Army regulations.  Attached to the letter 
were Army Physical Test Scorecards, dated from March 1987 to 
October 1993, which show that the veteran's fitness was 
tested with push-ups, sit-ups, and a two mile run.  His 
annual raw scores for sit-ups were 60 (1987), 53 (on June 11, 
1988), 49 (May 1989), 44 (June 1990), 44 (October 1990), 17 
(July 1991), and 40 (October 1992).

At a July 1998 VA examination, the veteran's medical history 
was reviewed, which indicated three injuries to his back, in 
1977, 1988, and 1991.  The veteran reported that at the time 
he suffered his 1991 injury at a civilian job he was doing 
routine lifting and bending, which he had done for a long 
time previously but which developed into severe back pain 
resulting in a ruptured disk and surgery in December 1991.  
The veteran complained of intermittent pain involving his 
right posterior thigh and right posterior calf, which he also 
described as feeling numbish or tingly.  He claimed to have 
some weakness in the right ankle and foot area and some 
tightness in the right leg.  He denied problems with his left 
leg.  He claimed that the pain in his low back never totally 
went away.  Following examination, including X-rays, the 
impression was status post herniated nucleus pulposus (HNP) 
at L5-S1 and status post microdiskectomy at L5-S1 for the 
HNP.  The examiner felt that the HNP which developed in 1991 
was related to the civilian job and not to the veteran's time 
in service.  The examiner stated that the X-rays findings of 
August 8, 1980 [sic] [elsewhere in the report the doctor 
noted the X-rays were done on August 8, 1988] and the 
episodes of back strain in the service were not thought to 
have been predisposing features to the above diagnoses.

In a July 1998 letter, the veteran asserted that he did not 
believe that his military service caused all his current back 
problems or that the injury at his civilian job which 
resulted in surgery was the sole cause.  He maintained that 
his service injuries were connected or contributing factors 
to his current condition.  He stated that the injuries in 
1977 and 1988 were the only two that required medical 
attention prior to the 1991 injury.  He claimed that from the 
time of his 1988 injury to the injury in 1991 he controlled 
back pain with over-the-counter pain relievers.

In October 1998, an undated medical report by Dr. Doyle was 
received.  The doctor indicated that he reviewed all of the 
medical records that the veteran had brought with him and 
other records from neurosurgeons, which revealed a back 
strain in 1988.  He indicated that the veteran had reported 
occasional episodes of lumbar spine and right leg pain from 
1988 to 1991, lasting for about three days while he was 
"doing stuff in the Army."  The doctor stated that the 
veteran was seen at that time in the dispensary for this and 
found to have low back pain without neurological deficit.  
The veteran subsequently ruptured a disc in 1991, which 
apparently was a Workman's Compensation injury, and that he 
used epidural steroids for continued pain.  The doctor 
indicated that the veteran presently had paresthesias in the 
lateral aspect of his right leg, which went down to the 
lateral three toes without any obvious weakness.  The doctor 
stated that the last official reports from Dr. Murray, the 
neurosurgeon, indicated that the veteran had some tingling 
and numbness on the lateral aspect of his foot but that 
otherwise the veteran's back was okay.

In addressing whether there was a possibility or probability 
of a relationship between the back strain injuries in 1988 
and the ruptured disc in 1991, Dr. Doyle opined that there 
was no way that the injuries could absolutely be connected.  
Yet, the doctor stated that because no imaging studies were 
conducted in the Army from 1988 to 1991 there was no way he 
could tell if the veteran did or did not have a ruptured or 
extruded disc at that point.  Further, he opined that there 
was no way he could tell if this disc did not just remain 
latent up until 1991 when another injury caused an acute 
rupture and neuropathy.  The doctor stated that it would make 
sense, if there were back problems from 1988 through 1991 and 
the back problems were associated with right leg pain, that 
the veteran probably did have a partially ruptured or 
partially extruded disc which had improved.  The doctor 
stated that he has seen such occur before.  Dr. Doyle 
suspected that what happened was that the veteran had a 
weakness in the disc area that was aggravated between 1988 
and 1991 and finally ruptured in 1991.  In such a case, the 
doctor opined that the two injuries were one and the same and 
definitely related.  Dr. Doyle cautioned, however, that there 
was no way he could prove this because apparently the veteran 
had no imaging studies done while he was in the Army.

Service department records in July 1999 showed that the 
veteran was placed on retired Reserve, effective earlier in 
that month.

In a January 2000 statement, Dr. Doyle opined that after a 
review of his records, including neurosurgeon consultations, 
the veteran's disability was "as likely as not connected to 
his service injury."  He stated that because no X-rays were 
done in the service there was no way he could tell if the 
veteran ruptured a disc partially while he was in the 
service.  The doctor thus stated that there was an "as likely 
as not" nexus between the two.

Records compiled in connection with Workman's Compensation 
claims filed by the veteran in October 1991 and November 1999 
were submitted to the RO by the representative in November 
2001.  In the October 1991 claim, the veteran reported that 
he injured his back at work that month in his job as a frozen 
food manager; he said the injury occurred when moving boxes 
weighing up to 40 pounds.  He said he had been experiencing 
pain in his back off and on for several weeks, but in October 
1991 the pain had become severe while working with a load of 
frozen food, such work involving lifting and turning.  He 
said that symptoms of disc injury had begun the following 
morning.  The veteran noted that the work injury involved a 
ruptured disc of the low back.

Also included were letters from Dr. Murray dated in December 
1992 and January 1993, regarding follow-up treatment.  It was 
noted to be a year since the veteran's surgery, and he had 
been working full-time since September.  He had had two 
episodes of paravertebral muscle spasm and one episode of 
right calf muscle spasm since September.  The veteran thought 
that at least one or two of these may have been precipitated 
by exercises required by the Reserve. At work he noticed a 
little kink in his back from time to time but nothing very 
serious.  The only abnormal finding on examination was mild 
diminution to pin prick sensation on the outer border of the 
right foot.

In November 1999, the veteran filed another Workman's 
Compensation claim for another injury to the low back which 
occurred at work that month.  He said he had been bent over, 
scanning a product, and when he stood up, he felt pain in his 
lower back, radiating down to the right foot.

Medical records compiled in connection with the claim include 
records from Heidi Root, M.D., dated from November 1999 to 
November 2000.  In the initial record, it was noted that he 
had been diagnosed in 1988 with degenerative joint disease 
and arthritis of the back, and had undergone a 
microdiscectomy on the back in 1991, resulting in some nerve 
damage.  His pain had been getting progressively work since 
the work incident.  An MRI scan was conducted and showed a 
defect In L5-S1, in the area of previous surgery.

Records from K. Barth, M.D., include a neurological 
evaluation in January 2000, to evaluate low back pain 
radiating into the right leg.  As history, it was noted that 
the veteran described a long history of low back problems 
dating to two specific injuries that he could recall while in 
the military, in 1977 and 1988.  He related that although his 
symptoms were chronic and intermittent, he was able to 
continue a very active life-style, until his injury in 1991.  
After that, he underwent a laminectomy and discectomy, and 
said there was some modest improvement initially, but he 
still had significant residual symptoms.  In October 1999, an 
episode of lifting and twisting at work resulted in an 
increase in low back pain radiating in to the right leg, and 
the symptoms had progressed.  Dr. Barth noted then current 
complaints of low back and right lower leg pain, the latter 
of which was more bothersome.  On examination, he had modest 
limitation of motion. Straight leg raising was positive on 
the right.  He reviewed the MRI, and agreed that notable 
findings were a severe degree of disc degeneration 
particularly at L4-5 and L5-S1, with virtually complete 
collapse of the disc spaces.  There was also some 
postoperative change at L5-S1 on the right with some mild to 
modest epidural scarring, with a small disc herniation.  The 
impression was chronic axial low back pain due to multilevel 
lumbar degenerative disc disease, and chronic S1 
radiculopathy due to a combination of L5-S1 recurrent disc 
herniation and late affects of S1 nerve root injury.  Dr. 
Barth opined that surgery may result in modest improvement.

The veteran decided to undergo surgery.  From February to 
March 2000, he was hospitalized in Maine Medical Center 
where, in February 2000, he underwent re-exploration of right 
L5-S1 laminotomy for microdiskectomy.  The postoperative 
diagnosis was recurrent L5-S1 herniated nucleus pulposus with 
refractory S1 radiculopathy.

In April 2000 he was seen two months after undergoing 
reexploration lumbar laminotomy for microdiscectomy performed 
in the setting of a recurrent calcified disc herniation and 
chronic radiculopathy with neurological deficits.  Dr. 
Barth's impression was that overall the veteran was doing 
adequately, and he suspected that the majority of his 
residual symptoms were due to prior permanent nerve damage to 
his S1 nerve root.  When seen for follow-up in June 2000, the 
veteran continued to experience burning and aching 
intermittently down his right leg with paresthesias. The 
impression was chronic late effects of S1 nerve root injury 
with dysesthetic pain syndrome.  Dr. Barth opined that the 
veteran had persistent symptoms because of irreversible nerve 
damage that was incurred long before.  There was a 
possibility, however, that he had residual or recurrent root 
impingement; however, the MRI scan in June 2000 disclosed no 
convincing evidence for residual or recurrent disc 
herniation.

Records show the veteran's treatment from August to October 
2000 in a pain clinic, by G. Palman, D.O.

In December 2000, the veteran was evaluated by D. Baughan, 
M.D., who noted that he had a history of degenerative disc 
disease with successful first surgery in 1992; however, in 
February 2000, he had stood up while turning and felt a 
sudden sharp pain in his pack and right leg.  Records dated 
through August 2001 show his gradual improvement in symptoms, 
until he was finally working 25 to 40 hours per week, and 
back to the activity and endurance level he had prior to the 
previous year's exacerbation.

A "Medical and Impairment Evaluation" was conducted by C. 
Brigham, M.D., in December 2000.  The diagnosis was 
lumbosacral degenerative disc disease, with failed back 
syndrome, herniated nucleus pulposus at L5-S1, S1 
radiculopathy on the right, status post L5-S1 microdiskectomy 
on the right in December 1991, and status post right L5-S1 
reexploration laminotomy with microdiskectomy in February 
2000.  The history reported by the veteran was noted to 
include a long history of problems with low back pain, which 
became much more significant with two injuries, one in 
October 1991 and one in November 1999.  The veteran also gave 
a history that the first episode of significant low back pain 
had been in 1977, when he had an impact injury to the spine 
while in service.  He said this improved, but in 1988 while 
in the Reserve, he twisted his back getting out of a vehicle 
and had increasing problems with back pain, which then 
improved.  He related that studies had revealed degenerative 
joint disease, particularly at L5-S1, and he had intermittent 
symptoms.  His October 1991 episode had been precipitated by 
working two eight hour shifts with in a 24-hour time period, 
during which time he handled approximately 250 pieces of 
freight a shift.  Subsequently, he returned to a less 
demanding job in terms of his back; however, when standing 
from a bent over position in November 1999, he felt a sharp 
pain, with radiation down his right leg. Current low back 
symptoms were described.  Dr. Brigham said that the veteran 
had a long history of problems with degenerative disc 
disease, and his underlying disease was significantly 
aggravated by two injuries at work, one in October 1991 and 
one in November 1999.  He concluded that to a reasonable 
degree of medical certainty, the 1991 injury was a 
significant aggravation of his preexisting degenerative 
lumbar disease, and that the 1999 injury was again a 
significant aggravation which resulted in increasing pain and 
decreased function.

In October 2002, a VA examination was conducted.  The 
examiner noted that the veteran's medical records had been 
reviewed.  The veteran reported that he had developed low 
back pain in 1977, diagnosed at that time as strain.  He 
achieved a 100 percent recovery, according to physical 
therapy.  Several months later, he had a recurring lumbar 
strain.  His next problem began in 1988.  The doctor noted 
that the veteran was symptom free from 1977 to 1988. The 1988 
problem was diagnosed as a low back strain.  The veteran said 
that following that episode, he had intermittent episodes of 
low back strain.  In 1992, he again had increased symptoms.  
In 1988, X-rays revealed some narrowing of the interspaces 
between L5 and S1, spina bifida occulta at the same area, and 
minimal sclerotic changes of the facet joints at L5 and S1 on 
the right, probably due to degenerative changes.  The VA 
clinical and X-ray diagnosis was degenerative disc disease 
from L4 to S1.  The VA examiner concluded that it was 
unlikely that this condition was related to his military 
service.

In an April 2003 decision, the Board denied entitlement to 
service connection for a low back disability.  The veteran 
appealed the April 2003 decision to the Court, and in an 
April 2005 memorandum decision, the Court vacated and 
remanded the April 2003 Board decision.  The April 2005 
memorandum decision by the Court essentially concluded that 
the Board erred in failing to ensure compliance with the 
October 2001 Board remand instructions concerning the VA 
examination of the veteran.  In December 2005, the Board 
remanded the appeal for further development to include a VA 
examination and opinion addressing the etiology of the low 
back disability.

At his April 2006 VA examination, the examiner noted that he 
had extensively reviewed the evidence of record.  The veteran 
reported that he suffered four severe injuries to his low 
back.  The first injury occurred in 1977 during a football 
game.  The veteran stated that he landed on his right side 
during the game and was taken to Schofield barracks in 
Hawaii.  This trauma appeared to have been of little 
consequence with hardly any episode of back pain thereafter.  

The second injury to his low back occurred in 1988 while the 
veteran was on active duty at Fort Campbell.  The veteran 
claimed to have twisted his low back while getting out of a 
vehicle.  He had completed two weeks of duty and was sent to 
Fort Devens, where x-rays were said to have shown mild facet 
changes in the form of arthritis at the lumbosacral level.  
There was narrowing of the L5-S1 disc space and a bifida 
occulta.  Notably, the veteran denied radiation of the pain 
into his legs.

The examiner noted that the veteran was free of symptoms from 
1977 until 1988.  Subsequently, the veteran developed an on 
the job injury in 1991.  He was seen by a Dr. Patrick Murray 
in October 1992 who stated the veteran had no problems until 
October 1991.  Some time that month, he was doing a lot of 
heavy lifting during two shifts.  He had a lot of back pain 
and stiffness at that time, but no leg pain.  Upon awakening 
the next month; however, he had severe low back pain as well 
as right leg pain associated with numbness and tingling.  

An MRI scan was performed, which showed a frank disc 
herniation at L5-S1 to the right.  Disc surgery as performed 
in December 1991 at Central Maine Medical Center, consisting 
of a discectomy at the L5-S1 level.  The veteran felt 
improved following surgery, but suffered a fall in 1999 
leading to repeat surgery in February 2000 by a Dr. Barth, at 
the L5-S1 level.  

The VA examiner noted that the evaluation in the military in 
August 1988 was of significance, in that degenerative changes 
were noted involving the facet joints at the lumbosacral 
level.  The VA examiner opined that narrowing of the 
lumbosacral disc space is not tantamount to having a ruptured 
disc or leading to such pathology.

The veteran's current complaints of pain noted by the 
examiner.  X-rays revealed narrowing of the lumbosacral disc 
space as well as some hypertrophic facet arthritis, and a 
laminectomy defect at L5-S1.  The diagnoses included: chronic 
recurrent low back strain with facet arthritis at the L5-S1 
level; status post HNP L5-S1; status post microdiscectomy, 
L5-S1 in December 1991, with repeat disc excision in February 
2000.  

The examiner opined that the veteran, while on active duty 
only suffered several episodes of low back strain without any 
signs of radiculopathy, and that it was not until 1991 that 
radiculopathy became apparent after an on the job injury.  In 
summary, the examiner indicated that the veteran appeared to 
be service connected for a chronic recurrent low back strain 
with facet arthritis at L5-S1 level only.  The actual disc 
pathology developed in association with his job at Hannaford.

The examiner stated the opinions of Drs. Royer and Doyle were 
noted, but their conclusions appeared to be based upon 
speculation, rather than a review of the pertinent facts.  

In a hand written addendum it was opined that the veteran's 
limitation of motion was probably due to degenerative changes 
and prior disc surgery.  As noted above in April 2006 the RO 
granted service connection for a low back strain. 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

The service medical records for the veteran's 1974-1978 
active duty service show a diagnosis of dysfunction at T8-10 
in July 1977 and December 1977 and strain in December 1977.  
On his September 1978 separation examination, the veteran's 
spine was found to be normal on objective examination.  
Subsequent service medical examinations in 1983 and 1987, 
during Reserve service, show the veteran's spine was normal 
on objective examination.  In fact, there was no evidence of 
a back disability until the veteran complained of back pain 
in July 1988 while serving on ACDUTRA from June to July 1988.  
At that time, the veteran reported that he twisted his back 
while exiting a car, and he was diagnosed with low back 
strain.  His back symptoms persisted until he was re- 
evaluated in August 1988.  He was then diagnosed with 
degenerative joint disease at L5-S1 and low back pain. X-rays 
in August 1988 revealed findings that included slight 
narrowing of the interspace between L5 and S1 which could be 
due to disc pathology, and sclerotic changes of the facet 
joints of L5 and S1 probably due to degenerative changes.  
The veteran was to be followed up if his symptoms worsened or 
persisted, but there is no further evidence of treatment for 
a back disability until the veteran was treated for a 
ruptured disc in his low back while lifting frozen food at 
his civilian job in October 1991.

The October 1991 work injury to the low back was the subject 
of a Workman's Compensation claim in which the veteran 
claimed he herniated a disc while lifting frozen food.  In 
December 1991, he underwent a microdiskectomy at L5-S1 for 
the HNP. The veteran was examined by the VA in July 1998; his 
diagnoses were status post HNP at L5-S1 and microdiskectomy 
at L5-S1 for the HNP.

Subsequently, in November 1999, the veteran reinjured his low 
back in an on-the-job injury; he again claimed Workman's 
Compensation for this injury; and in February 2000 he again 
underwent surgery for low back degenerative disc disease. He 
has continued to experience low back symptoms since then.

The veteran contends that injuries during active duty in 1977 
and during ACDUTRA in 1988 were connected or are contributing 
factors to his current low back disability.  His current low 
back disability consists of degenerative disc disease of the 
lumbosacral spine with postoperative residuals of an L5-S1 
herniated disc.  This condition was not diagnosed until after 
the 1991 lifting injury at work.

As noted above, the April 2006 VA examiner did find that the 
veteran's chronic recurrent back strain with facet arthritis 
at the L5-S1 level was service connected; however, he did not 
find the herniated disc of the lumbosacral spine to be 
service connected

As to the 1977 active duty back problems, it is significant 
that these involved the mid back (thoracic) area, not the low 
back (lumbosacral) area which is the site of the veteran's 
current problem.  In addition, the evidence does not show any 
symptoms between 1977 and 1988.  The veteran was seen for low 
back symptoms during his 1988 ACDUTRA, but a herniated disc 
of the lumbosacral spine was not medically noted at that 
time.  Degenerative changes were noted in the month after his 
period of ACDUTRA ended, but there is no medical evidence 
associating such findings with his two-week period of ACDUTRA 
the previous month.

The veteran maintains that he controlled back pain with over- 
the-counter medication between the 1988 injury until he 
sustained his 1991 work injury; however, there were no 
intervening medical findings reflecting back pathology 
between 1988 and 1991, and the veteran remained in the 
Reserve during that time. Although he points to fitness test 
scorecards from the period of 1987 to 1992 as evidence of an 
ongoing back disability, declining performance in the number 
of sit-ups completed may be due to any number of reasons, and 
general deconditioning has been noted on several evaluation 
reports.  Thus, the fitness scorecards have little probative 
value as evidence of a chronic back disability.

Some statements by private doctors suggest there may be a 
relationship between the veteran's current low back 
disability and his 1988 back injury while on ACDUTRA. Dr. 
Royer in May 1997 stated that he reviewed the veteran's 
military and civilian records and felt that the injuries in 
active service were likely to have contributed to the 
development of a ruptured disc and residual disability.  In 
January 2000, Dr. Doyle stated that the veteran's disability 
was "as likely as not" connected to his service injuries; 
however, in an earlier statement received in October 1998 Dr. 
Doyle had stated that there was no way the veteran's injuries 
in service could be connected to his subsequent ruptured 
disc.  Regarding both opinions, the doctor indicated that he 
could not be certain because the veteran had no imaging 
studies done when he was in the Army between 1988 and 1991.  

Dr. Doyle clearly did not have access to the veteran's entire 
medical file because X-rays of the lumbar spine were indeed 
taken on August 8, 1988, following the low back strain during 
ACDUTRA, and the X-rays do not show a ruptured disc as was 
the case following the 1991 civilian injury.  Moreover, Dr. 
Doyle stated that the veteran probably did have a partially 
ruptured or extruded disc after the 1988 injury if he had 
back problems from 1988 through 1991 and the back problems 
were associated with right leg pain.  But there is no 
contemporaneous medical evidence from 1988 to 1991 that shows 
complaints of back or right leg problems.  

The statement by Dr. Royer does not explain how the veteran's 
on the job disc rupture was related to any service related 
injury beyond a reliance on speculation.  In addition, Dr. 
Doyle's statements were contradictory and it was apparent he 
did not review the service medical records.  As "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence," 
Swann v. Brown, 5 Vet. App. 229, 233 (1993), little weight is 
assigned to these statements because all pertinent evidence 
was not thoroughly reviewed prior to the opinions being 
rendered, and because the rationale for those opinions was 
not provided.  The statement from Dr. Doyle that the veteran 
probably did have a partially ruptured or extruded disc after 
the 1988 injury is speculative at best.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Dr. Brigham concluded, in his December 2000 evaluation 
report, that to a reasonable degree of medical certainty, the 
1991 work injury was a significant aggravation of his 
preexisting degenerative lumbar disease, and that the 1999 
work injury was again a significant aggravation which 
resulted in increasing pain and decreased function; however, 
he did not explicitly relate the condition to service.

A VA examiner opined in July 1998 that the low back herniated 
disc which developed in 1991, was not related to the 
veteran's time in service but instead to his civilian job 
injury.  The April 2006 VA examiner opined that the veteran's 
disc problems began with his 1991 on the job injury when he 
herniated his disc.  There is no medical evidence of a 
disability due to a herniated disc before the 1991 injury.  
This examiner thoroughly reviewed the veteran's claims file 
and provided medical rationale for his opinion.  The April 
2006 examiner also indicated that the opinions of Drs. Royer 
and Doyle were noted, but their conclusions appeared to be 
based upon speculation, rather than review of the pertinent 
facts.

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  Here the Board finds that the opinions of Drs. 
Royer and Doyle regarding the etiology of the veteran's disc 
condition of the lumbosacral spine to be of minimal probative 
value because they did not consider all of the evidence of 
record.

In contrast, the VA examiners reviewed all historical medical 
records in the claims folders.  Under such circumstances, the 
Board finds the VA medical opinions to be particularly 
persuasive.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  Service connection for degenerative disc disease 
of the lumbosacral spine with postoperative residuals of a 
herniated disc at L5-S1 is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with postoperative residuals 
of a herniated disc at L5-S1 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


